Citation Nr: 0327611	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
chronic, with allergic rhinitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in April 2001.  
At that time, the issue of entitlement to service connection 
for gastroesophageal reflux had also been perfected.  

In an April 2003 rating determination, the RO granted service 
connection for gastroesophageal reflux disease and assigned a 
10 percent disability evaluation.  As this constitutes the 
full benefit sought on appeal, the Board will no longer 
address this issue.  

The Board further observes that in its April 2001 remand, the 
Board phrased the issue for an increased evaluation as 
entitlement to an increased evaluation for sinusitis chronic, 
with allergic rhinitis and asthma, currently evaluated as 10 
percent disabling.  

In the April 2003 rating determination, the RO assigned a 
separate 10 percent disability evaluation for the veteran's 
asthma with an effective date of September 11, 1995.  In a 
May 9, 2003, letter, the veteran expressed satisfaction with 
the assigned disability evaluation.  As the veteran has 
expressed satisfaction with the assigned evaluation, the 
Board will no longer address the asthma portion with regard 
to an increased evaluation.  




FINDINGS OF FACT

1.  The veteran's chronic sinusitis results in six 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge; continuous 
treatment is required for control of symptoms but he has not 
had surgery.

2.  The veteran's allergic rhinitis does not cause greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

3.  The veteran's service-connected sinusitis, chronic, with 
allergic rhinitis does not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular standards that would have warranted 
referral of the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for chronic 
sinusitis with allergic rhinitis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, 
Diagnostic Codes 6513, 6522 (2002).

2.  Referral to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation for chronic 
sinusitis with allergic rhinitis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 1999 and April 
2003 rating determinations, the August 1998 statement of the 
case (SOC), and the April 2003 supplemental SOC (SSOC), 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in January and 
December 2002 letters, the RO informed the veteran of the 
VCAA.  It specifically notified the veteran of VA's duty to 
notify him about his claim, VA's duty to assist him in 
obtaining evidence about his claim, what the evidence had to 
show to establish entitlement, what information was needed 
from the veteran, what the veteran could do to help with his 
claim, when and where information needed to be sent, and 
where to contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination during the course of the appeal.  This matter was 
also remanded by the Board in April 2001 for further 
development, with the requested development being 
accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Under Diagnostic Code 6513, a 10 percent disability 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  In 
the note section following the criteria, an incapacitating 
episode is defined as one requiring bed rest and treatment by 
a physician.  

Under Diagnostic Code 6522, a 10 percent disability 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent evaluation is warranted for allergic or 
vasomotor rhinitis with polyps.  

Service connection for chronic sinusitis with allergic 
rhinitis and asthma was granted in a December 1977 rating 
determination, with a 10 percent disability evaluation being 
assigned at that time.  

In May 1998, the veteran indicated that an increased 
evaluation was warranted for his service-connected sinusitis.  
He stated that he continually applied topical creams and 
constantly had shots to maintain attack-free reasonable 
breathing.  He noted that the respiratory condition very much 
limited the kind of work he could do and the places where he 
could work.  He reported that the condition required time 
away from work in order to get the shots. 

VA outpatient treatment records reflect that at the time of 
an August 1998 visit, the veteran was noted to be using an 
inhaler 4 times per week.  In January 1999, the veteran was 
noted to have chronic asthma.  In September 1999 he was 
prescribed allergy injections then and every two weeks 
thereafter.  At the time of a January 2000 visit, the veteran 
indicated that he was taking meter-dosed inhalers and 
beclomethasone for control of his allergies and sinusitis.  
He reported that he was doing well with these medications and 
was happy to continue with them.  

In March 2003, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
problems with congestion, difficulty breathing, coughing, and 
shortness of breath.  The veteran noted having symptoms of 
nasal congestion with headaches that were frontal and over 
the sinuses as well as a lot of phlegm and mucous in his 
throat, which occurred year round but was worse during the 
pollen season.  He reported having symptoms of allergic 
rhinitis on a daily basis but stated that it was worse with 
windy weather.  He noted that he had received allergy 
injections from 1967 to the present time.  He reported that 
if he stopped the injections his congestion would worsen.  He 
estimated that 6 times out of every year he would have to be 
in bed for one or two days because of worsening sinusitis.  
These episodes were accompanied by headache pain and purulent 
discharge, although he did not use antibiotics.

Physical examination of the nose revealed crusting and 
inflammation of the bilateral nasal passages with no blockage 
on the right and about 40 percent blockage on the left side.  
There was slight deviation of the septum to the veteran's 
left side.  Upon percussion of the sinuses there was 
tenderness noted in the bilateral maxillary sinuses.  The 
pharynx was clear and normal without evidence of exudates.  
The uvula was midline and there were no lesions.  Sinus X-
rays revealed right maxillary sinusitis with retained exudate 
or transudate.  

In the discussion portion of the report, the examiner 
indicated that it was known that allergic rhinitis and 
sinusitis in addition to asthma could be different forms of 
the spectrum of allergies affecting the upper respiratory 
system.  He stated that it was not unusual to find systemic 
allergies in individuals with asthma or allergic rhinitis.  
He noted that the veteran gave a history of a constellation 
of symptoms which indicated that he had both allergic 
rhinitis as well as a degree of sinusitis in addition to 
bronchospasm and broncoasthma through the years since 
childhood.  The veteran stated that he had not been 
hospitalized and had not had to go to the emergency room for 
his asthma.  He noted that the degree of the veteran's asthma 
attacks was mild to moderate at most.  

With regard to the veteran's sinusitis, it was noted that the 
veteran had not required the frequent use of antibiotics but 
that he did have about six episodes per year where he would 
require bedrest for a day or two due to his symptoms of pain, 
headache, and discharge.  The veteran also reported daily 
symptoms with regard to his allergic rhinitis, especially 
with the Santa Ana winds or during the pollen season.  

The examiner noted that the proper therapy appeared to 
include the use of decongestants, antihistamines, allergy 
injections, bronchodilators, and chronic steroid therapy, 
which controlled his symptoms moderately well.  

As to what effect the service-connected sinusitis, allergic 
rhinitis, and asthma would have on the veteran's employment 
status, the examiner indicated that it was clear that he 
would have limitations of working in windy, dusty, or moldy 
environments or one in which there was smoke or fumes.  He 
also noted that the veteran might have interruptions of his 
daily work schedule due to symptoms of sinusitis or 
bronchospasm related to asthma or allergic rhinitis symptoms.  
The examiner stated that the veteran's work environment 
should be reasonably free of dust, pollen, smoke, and fumes.  
He also noted that the veteran might have interruptions of 
his daily schedule due to his symptoms.  

The criteria for a 30 percent evaluation for sinusitis with 
allergic rhinitis have been met.  The Board notes that the 
medical records do not demonstrate that the veteran has had 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment lasting four to six 
weeks.  Moreover, at the time of his March 2003 VA 
examination, the veteran reported that he did not have to use 
antibiotics for his sinusitis.  

However, the veteran has reported having six incapacitating 
episodes of sinusitis per year, lasting one to two days each 
time, causing headaches and purulent discharge.  The Board 
further notes that the veteran is under almost continuous 
treatment for his sinuses and allergic rhinitis in the form 
of allergy shots and other forms of treatment to prevent 
exacerbation of his sinusitis and allergic rhinitis.  
Resolving all doubt in the veteran's favor, the Board finds 
that the criteria for a 30 percent disability evaluation have 
been more closely approximated.  

The criteria for a 50 percent evaluation under Diagnostic 
Code 6513 have not been met as the veteran has not undergone 
any surgeries for his sinus problems.  The Board further 
notes that a compensable evaluation for the veteran's 
allergic rhinitis is not warranted as he has not been shown 
to have greater than a 50 percent obstruction of a nasal 
passage on both sides or complete obstruction on one side.  
At the time of the March 2003 VA examination, the veteran was 
found to have a 40 percent blockage on his left side and no 
blockage on his right side.  

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has reported that his sinusitis, 
allergic rhinitis, and asthma interfere with his ability to 
obtain employment, limit the environments in which he could 
work, and inhibit his ability to be adequately compensated. 

The Board further notes that the March 2003 VA examiner 
indicated that it was clear that the veteran was limited in 
his ability to work in windy, dusty, or moldy environments or 
one in which there was smoke or fumes.  He also noted that 
the veteran might have interruptions of his daily work 
schedule due to symptoms of sinusitis or bronchospasm related 
to asthma or allergic rhinitis symptoms.  The examiner also 
stated that the veteran's work environment should be 
reasonably free of dust, pollen, smoke, and fumes.  He 
further noted that the veteran might have interruptions of 
his daily schedule due to his symptoms.  However, the 
examiner did not indicate marked interference with employment 
due to the service-connected respiratory problems.

The Board does note that at the time of a July 2001 
outpatient visit, the veteran reported that he had been laid 
off from an accounting firm.  He stated that he had six 
months of unemployment compensation for income. There was no 
indication that the veteran had been laid off for health 
reasons.  The Board further observes that the veteran has not 
been recently hospitalized for any of these disorders.  

The Board is sympathetic to the veteran's arguments that his 
service-connected sinusitis, rhinitis, and asthma limit the 
environments in which he can work, but it does not prevent 
him from obtaining employment in environments such as the one 
he was employed in until June 2001.  While the Board also 
notes that the veteran indicated that his medical 
appointments often interfered with his workday and caused him 
to take leave in excess of sick leave that he was given 
through his employer, the regular schedular criteria 
contemplates such interference with employment.

The Board agrees that an extraschedular rating is not in 
order.  There is nothing in the disability picture presented 
that indicates that the regular rating criteria are not 
sufficient.

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's currently service-connected 
sinusitis, chronic, with allergic rhinitis and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

A 30 percent evaluation for sinusitis, chronic, with allergic 
rhinitis, is granted subject to regulations governing payment 
of monetary benefits.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
denied. 



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 

